Name: 81/861/EEC: Council Decision of 28 September 1981 appointing an alternate member of the Advisory Committee on Veterinary Training
 Type: Decision
 Subject Matter: nan
 Date Published: 1981-11-07

 Avis juridique important|31981D086181/861/EEC: Council Decision of 28 September 1981 appointing an alternate member of the Advisory Committee on Veterinary Training Official Journal L 318 , 07/11/1981 P. 0016 - 0016****( 1 ) OJ NO L 362 , 23 . 12 . 1978 , P . 10 . ( 2 ) OJ NO L 52 , 26 . 2 . 1980 , P . 11 . COUNCIL DECISION OF 28 SEPTEMBER 1981 APPOINTING AN ALTERNATE MEMBER OF THE ADVISORY COMMITTEE ON VETERINARY TRAINING ( 81/861/EEC ) THE COUNCIL OF THE EUROPEAN COMMUNITIES , HAVING REGARD TO COUNCIL DECISION 78/1028/EEC OF 18 DECEMBER 1978 SETTING UP AN ADVISORY COMMITTEE ON VETERINARY TRAINING ( 1 ), AND IN PARTICULAR ARTICLES 3 AND 4 THEREOF , WHEREAS , BY ITS DECISION 80/238/EEC ( 2 ), THE COUNCIL APPOINTED DR HORST SCHREITER ALTERNATE MEMBER FOR THE PERIOD ENDING ON 17 FEBRUARY 1983 ; WHEREAS , ON 14 SEPTEMBER 1981 , THE GOVERNMENT OF THE FEDERAL REPUBLIC OF GERMANY NOMINATED DR GERHART GERWECK TO REPLACE DR HORST SCHREITER , HAS DECIDED AS FOLLOWS : SOLE ARTICLE DR GERHART GERWECK IS HEREBY APPOINTED ALTERNATE MEMBER OF THE ADVISORY COMMITTEE ON VETERINARY TRAINING IN PLACE OF DR HORST SCHREITER FOR THE REMAINDER OF THE LATTER ' S TERM OF OFFICE , WHICH RUNS UNTIL 17 FEBRUARY 1983 . DONE AT BRUSSELS , 28 SEPTEMBER 1981 . FOR THE COUNCIL THE PRESIDENT P . WALKER